DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially immediately" in lines 2 and 3 of claim 10 is a relative term which renders the claim indefinite.  The term "substantially immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite substantially immediately after the preceding substrate?”  
Claim 10 recites the limitation "the cleaning units" in line 12 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write “the cleaning unit” instead of “the cleaning units”.  
Claim 10 recites the limitation “the two substrates” in line 11 of claim 10.  It is not clear if this phrase refers to the “two substrates” of line 2 of claim 10 or if it refers to the “two substrates” recited in line 8 of claim 10.  In light of the specification, applicant probably intended for the “two substrates” of line 8 to be the same substrates as those recited in line 2 of claim 10.  If so, applicant could amend line 8 of claim 10 by reciting “cleaning the two substrates…” instead of “cleaning two substrates…”
Claim 10 recites the limitation “the two substrates” in line 14 of claim 10.  It is not clear if this phrase refers to the “two substrates” of line 2 of claim 10 or if it refers to the “two substrates” recited in line 8 of claim 10.  In light of the specification, applicant probably intended for the “two substrates” of line 8 to be the same substrates as those recited in line 2 of claim 10.  If so, applicant could amend line 8 of claim 10 by reciting “cleaning the two substrates…” instead of “cleaning two substrates…”
Claim 10 recites the limitation “the two substrates” in lines 16 and 17 of claim 10.  It is not clear if this phrase refers to the “two substrates” of line 2 of claim 10 or if it 
Claim 13 recites the limitation “the two substrates” in lines 4 and 5 of claim 13.  It is not clear if this phrase refers to the “two substrates” of line 2 of claim 10, the “two substrates” recited in line 8 of claim 10, or the “two substrates” of line 2 of claim 12.  In light of the specification, applicant probably intended for the “two substrates” of line 8 of claim 10 to be the same substrates as those recited in line 2 of claim 10, and applicant probably intended for the “two substrates” of line 2 of claim 12 to be the same substrates as those recited in line 2 of claim 10.  If so, applicant could amend line 8 of claim 10 by reciting “cleaning the two substrates…” instead of “cleaning two substrates…”, and applicant could amend line 2 of claim 12 to recite “…rollers, the two substrates from…” instead of “…rollers, two substrates from…”

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Dependent claims 12-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 10 recites subject matter that is not taught or rendered obvious by the reviewed prior art.  With regard to claim 10, the most relevant prior art is the combination of U.S. 2014/0251386 by Sasaki in view of U.S. 2013/0259610 by Halloran in view of U.S. 2019/0376203 by Ito used to reject claim 10 in the Final Rejection dated October 5th, 2020.  The combination of Sasaki in view of Halloran in view of Ito fails to teach the aligning technique recited in claim 10, wherein a reference aligned is positioned between the two substrates and first and second pushing aligners push the two substrates into contact with the reference aligner, and wherein a thickness of the reference aligner is equal to the predetermined first interval.  The reviewed prior art fails to provide motivation to modify the method of Sasaki in view of Halloran in view of Ito to arrive at the method recited by claim 10. 

Response to Arguments
Applicant’s arguments dated January 5th, 2021 have been considered.  The examiner agrees that claim 10 contains allowable subject matter relative to the reviewed prior art.  However, as discussed above, the claims are rejected under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714

/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714